DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 32, 35-38, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al (US8282738).
Kilambi teaches a solvo-therm fractionation of biomass. 
Kilambi, abstract, teaches a process for producing xylose and cellulose from a biomass comprising: (a) mixing a biomass with a reactive fluid comprising water and a supercritical C1-C5 alcohol to form a mixture at a first temperature and a first pressure; (b) maintaining the mixture at the first temperature and first pressure for a first time period, wherein a reaction occurs; and (c) quenching the reaction to form at least one reaction product mixture; wherein xylose and cellulose are produced by the process.
Kilambi, col. 7, teaches the biomass and reactive fluid are generally reacted at a temperature of about 243oC to about 300oC. The biomass and reactive fluid are generally reacted at a pressure about 63.8 bar to about 220 bar. In some embodiments, 
Kilambi, col. 2, teaches any suitable biomass may be used in the invention, such as a lignocellulosic biomass (e.g. wood, corn stover, wheat straw, bagasse, solid municipal organic waste, corn cobs, or citrus peels and pulp waste and the like), corn, cotton fiber, and the like. 
Kilambi, col. 8, teaches the reaction at the single stage fractionation of biomass or at each stage of the two stage fractionation process may be quenched by addition of cooled solvent, for example, cooled water/C1-C5 alcohol. 
 After the reaction, the insoluble cellulose, which may generally comprise up to about 35-40 wt % of the initial biomass fraction, may be separated from the solvent and the soluble components by conventional methods such as e.g. filtration, centrifugation, etc. 
Lignocellulosic biomass as taught by Kilambi reads on a reactant as claimed in claim 27. 
About 243oC to about 300oC as taught by Kilambi reads on a fifth temperature as claimed in claim 27. 
63.8 bar to about 220 bar as taught by Kilambi reads on a fifth pressure as claimed in claim 27. 
About 0.1 min to about 60 min as taught by Kilambi reads on a fifth period of time as claimed in claim 27. 

The insoluble cellulose, which may generally comprise up to about 35-40 wt % of the initial biomass fraction, may be separated from the solvent and the soluble components reads on a processing step comprising recovering at least a portion of the cellulose product as claimed in claim 27.  

Regarding claim 32, Kilambi, col. 7, teaches the reaction temperature is about 280°C. to about 300°C. 

Regarding claims 35-37, Kilambi, col. 8, teaches the reaction at the single stage fractionation of biomass or at each stage of the two stage fractionation process may be quenched by addition of cooled solvent, for example, cooled water/C1-C5 alcohol. In some embodiments, the reaction is quenched by addition of water/ethanol at about 130° C. In some embodiments, the reaction is quenched by cooling to about 70° C. to about 80° C. and a pressure of about 5-10 bar.
The step of quenching by addition of cooled solvent as taught by Kilambi reads on flash cooling as claimed in claims 35-37. 

Regarding claim 38, Kilambi, col. 7, teaches a biomass is fractionated to cellulose, xylose, optionally lignin and other products, in a two-stage process. The process accomplishes hemicellulose hydrolysis in the first stage with water and CO; and 

Regarding claim 40, Kilambi, col. 4, teaches biomass is reacted under hydrothermal conditions (using water and Supercritical C1-C5 alcohol, and optionally CO2), producing cellulose, xylose and/or xylose oligosaccharides (Xylose/XOS) (from hemicellulose), and additionally, when the biomass is a ligno cellulosic biomass, lignin.
Xylose as taught by Kilambi reads on a soluble xylose monomer as claimed in claim 40. 

Regarding claims 41-42,  Kilambi, col. 8, teaches after the reaction, the insoluble cellulose, which may generally comprise up to about 35-40 wt % of the initial biomass fraction, may be separated from the solvent and the soluble components by conventional methods such as e.g. filtration, centrifugation, etc. 

Regarding claim 43, Kilambi, col. 8, teaches in the second stage, addition of a C1-C5 alcohol (e.g. ethanol or butanol) dissolves lignin leaving cellulose in solid phase. Cellulose and lignin are separated by filtering the second stage slurry.
Examiner interprets the second stage to happen at room temperature, room pressure and a time to dissolve lignin leaving cellulose in solid phase. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al (US8282738) as applied to claim 27 and further in view of Sasaki et al (2003). 
Although Kilambi teaches forming a cellulose product, Kilambi does not teach the product comprising cellulose I and cellulose II. 
Sasaki, abstract, teaches it was found that cellulose could dissolve in near- and supercritical water at short treatment times, resulting in the formation of cellulose II in relatively high yield after the treatment. 
Further, Sasaki, page 5376, teaches the water absorbency of cellulose II is higher than that of cellulose I. Using these properties, the cellulose II has been employed in the extensive areas of films, fibers, food and cosmetics.
Sasaki, page 5377, teaches the discovery of a new solvent that has low impact to the environment became urgent for developing a manufacturing system of cellulose II.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust the reaction time, reaction pressure and reaction temperature as taught by Kilambi to a time, pressure and temperature that results in a high yield of cellulose II as taught by Sasaki as the water absorbency of cellulose II is higher than 
A high yield of cellulose II is interpreted as a final product comprising both cellulose I and cellulose II as claimed in claim 28a. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al (US8282738) as applied to claim 27. 
Kilambi, col. 7, teaches the biomass and reactive fluid are generally reacted at a pressure of at least about 63.8 bar (63 atm). In some embodiments, the reaction pressure is about 63.8 bar to about 220 bar. 
The pressure range taught in the references including the claimed range would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as suitable based on the teaching of the references above. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al (US8282738) as applied to claim 27. 
The reaction conditions (e.g. reaction temperature and pressure) may be maintained for the length of time needed to produce the desired reaction products. In some embodiments, the biomass is treated for about 0.1 min to about 60 min.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al (US8282738).
Although Kilambi teaches a cellulose product, Kilambi does not teach the cellulose product comprising celluobiose. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that some of cellulose will not break down fully into single unit and that cellulose polymer such as cellobiose would be present in the cellulose product. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120291774 teaches methods are disclosed for the continuous treatment of biomass comprising a pretreatment step, wherein said biomass is contacted with a first supercritical, near-critical, or sub-critical fluid to form a solid matrix and a first liquid fraction; and a hydrolysis step, wherein said solid matrix formed in said pretreatment step is contacted with a second supercritical or near-supercritical fluid to produce a second liquid fraction and a insoluble lignin-containing fraction.



 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/22/2021